DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III of the Implant Species and Group IV of the Delivery Device Species in the reply filed on 2/09/2021 is acknowledged.
Claims 3, 4, 6, 10-13 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/09/2021. Claim 4 is withdrawn by examiner because it does not correspond to the elected species shown in Figures 3 and 16. Claim 4, recites “wherein inserting the bioresorbable implant comprises inserting the bioresorbable implant through a cannula under direct visualization”. Neither Figure 3 nor Figure 16 show this claim limitation. Similarly, the respective descriptions of Figure 3 and Figure 16 do not teach this claim limitation. Figure 12 shows the limitation of claim 4. Similarly, Figure 12’s description in paragraph [0096] discloses “a bioresorbable implant 1200…can be inserted to the implantation site via the lumen of the needle 1242”, where the word needle and cannula are interchangeable. Since Figures 3 and 16 were elected instead of Figure 12, claim 4 is withdrawn.
Specification
The disclosure is objected to because of the following informalities:
[0014], lines 5-6 – “releasing the pharmaceutical composition from the pharmaceutical composition” should be rewritten to be “releasing the pharmaceutical composition from the biodegradable polymer” as the examiner believes the pharmaceutical composition is 
[0043], lines 1 – 2 – “can be made from materials that biocompatible” should be written as “can be made from materials that are biocompatible” to resolve a grammar issue.
[0100], 5th line – “textile fibers 138” should be written as “textile fibers 1348” as the examiner believes this is a typographical error with regards to the reference numeral.
[0116], 3rd line – “distal end 2220” should be written as “distal end 2020” as the examiner believes this is a typographical error with regards to the reference numeral.
Appropriate correction is required.
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
Claim 1, line 2 recites the limitation "a nasal cavity", which is unclear because the examiner does not know if “a nasal cavity” is the same as “a nasal cavity” as recited in claim 1, line 1. For the purpose of examination, the limitation “a nasal cavity” as recited in line 2, of claim 1 will be interpreted as “the nasal cavity”.
Claim 5, line 3 – “bioabsorable implant” should be rewritten as “bioresorbable implant” to stay consistent with claim 1, line 2.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, lines 7-8 the limitation “releasing the pharmaceutical composition from the pharmaceutical composition” is unclear because the examiner believes the pharmaceutical composition is coupled and then released from the one or more biodegradable polymers not another pharmaceutical composition. 
For the purposes of examination the limitation “releasing the pharmaceutical composition from the pharmaceutical composition” will be interpreted as “releasing the pharmaceutical composition from the one or more biodegradable polymers”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7-9, 14-16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medina et al. (USPGPUB - #20170056602; hereinafter “Medina”).
With regards to claim 1, Medina discloses a method of treating (See [0010] “method for sinus treatment”) tissue (See abstract “turbinate mucosal tissue”) in a nasal cavity (turbinate mucosal tissue is located in the nasal cavity), comprising: 
inserting (See [0028] “to force implant 232a or 232b through needle 216 and out of needle tip 218 so as to bury submucosally”) a bioresorbable implant (Fig. 2, #232a) into a soft tissue (Fig. 3, #330) of the nasal cavity, wherein the implant (Fig. 2, #232a) comprises: 
one or more biodegradable polymers (See [0031] “biodegradable matrix (for example, a polymeric matrix)”), and
 a pharmaceutical composition (See [0031] “drug”) coupled to (See [0031] “drug dispersed therein or coated thereon”) the one or more biodegradable polymers (See [0031] “biodegradable matrix (for example, a polymeric matrix)”); and
 after inserting the bioresorbable implant (Fig. 2, #232a) into the soft tissue (Fig. 3, #330) of the nasal cavity, releasing the pharmaceutical composition (See [0031] “drug elutes”) from the one or more biodegradable polymers, wherein the one or more biodegradable polymers (See [0031] “biodegradable matrix”) are configured to control a release rate of the pharmaceutical composition over time (See [0031] “The biodegradation characteristics of the implant preferably are such that it remains at the implantation site for at least three days, for at least one week, or for at least two weeks...The drug elution characteristics of the implant preferably are such that the drug elutes from the implant for at least three days, for at least one week or for at least two weeks after implantation.” Therefore, the biodegradation characteristics of the implant are configured to control the release rate of the pharmaceutical composition because as degradation occurs so too does drug elution).
With regards to claim 5, Medina discloses the claimed invention of claim 1, and Medina further discloses the bioresorbable implant (Fig. 2, #232a and [0024] “Implants 232a and 232b have one or more implant withdrawal-discouraging, mucosal tissue-engaging surface features along their length as discussed in more detail below.” Medina further discusses the withdrawal-discouraging, mucosal tissue-engaging surface features in [0035]) comprises a tip (See [0035] “sharpened (e.g. pointed)…proximal (insertion) end”) having a pointed shape (See [0035] “sharpened (e.g. pointed)…proximal (insertion) end”), and wherein inserting (See [0028] “to force implant 232a or 232b through needle 216 and out of needle tip 218 so as to bury submucosally”) the bioresorbable implant (Fig. 2, #232a) into the soft tissue (Fig. 3, #330) comprises piercing and penetrating (See [0036] “stiff biodegradable matrix that will penetrate”) the soft tissue (Fig. 3, #330) using the tip (See [0035] “sharpened (e.g. pointed)…proximal (insertion) end”) of the bioresorbable implant.
With regards to claim 7, the method of treatment of Medina substantially discloses the claimed invention of claim 1, and Medina further discloses that the pharmaceutical composition (See [0031] “drug”) comprises at least one of: 
one or more drugs (See [0033] “a variety of drugs”), or 
one or more therapeutic agents (See [0033] “other therapeutic agents”).

With regards to claim 8, Medina discloses a bioresorbable implant (Fig. 2, #232a) for use in a nasal region (See abstract “implants are placed in turbinate mucosal tissue”), comprising: 
one or more bioresorbable polymers (See [0031] “biodegradable matrix (for example, a polymeric matrix)”); and

wherein a release rate of the pharmaceutical composition (See [0031] “drug”)  is related to a degradation rate of the one or more bioresorbable polymers (See [0031] “The biodegradation characteristics of the implant preferably are such that it remains at the implantation site for at least three days, for at least one week, or for at least two weeks...The drug elution characteristics of the implant preferably are such that the drug elutes from the implant for at least three days, for at least one week or for at least two weeks after implantation.” Therefore, the biodegradation rate of the implant is related to a degradation rate of the one or more bioresorbable polymers because as biodegradation occurs so does drug elution).
With regards to claim 9, Medina discloses the claimed invention of claim 8, and Medina further discloses that the bioresorbable implant (Fig. 2, #232a and [0024] “Implants 232a and 232b have one or more implant withdrawal-discouraging, mucosal tissue-engaging surface features along their length as discussed in more detail below.” Medina further discusses the withdrawal-discouraging, mucosal tissue-engaging surface features in [0035]) comprises a polymeric bioresorbable substrate (See [0031] “biodegradable matrix (for example, a polymeric matrix)”) in the form of a rod or a tube (See [0035] “The implant may…have a generally cylindrical…shape”).
With regards to claim 14, Medina discloses the claimed invention of claim 8, and Medina further discloses that the bioresorbable implant (Fig. 2, #232a and [0024] “Implants 232a and 232b have one or more implant withdrawal-discouraging, mucosal tissue-engaging surface features along their length as discussed in more detail below.” Medina further discusses the 
With regards to claim 15, Medina discloses the claimed invention of claim 8, and Medina further discloses an end of the bioresorbable implant (Fig. 2, #232a and [0024] “Implants 232a and 232b have one or more implant withdrawal-discouraging, mucosal tissue-engaging surface features along their length as discussed in more detail below.” Medina further discusses the withdrawal-discouraging, mucosal tissue-engaging surface features in [0035]) is flared (See [0035] “The implant may…have…a chiseled (e.g., wedged-shape) proximal (insertion) end, and a similar or different distal end.”).

With regards to claim 16, Medina discloses a system (Fig. 2, #100), comprising: a bioresorbable implant (Fig. 2, #232a) comprising:
one or more bioresorbable polymers (See [0031] “biodegradable matrix (for example, a polymeric matrix)”), and
 a pharmaceutical composition (See [0031] “drug”) coupled (See [0031] “drug dispersed therein or coated thereon”) to the one or more bioresorbable polymers (See [0031] “biodegradable matrix (for example, a polymeric matrix)”), 
wherein a release rate of the pharmaceutical composition is related to a degradation rate of the one or more bioresorbable polymers (See [0031] “The biodegradation characteristics of the implant preferably are such that it remains at the implantation site for at least three days, for at least one week, or for at least two weeks...The drug elution characteristics of the implant preferably are such that the drug elutes from the implant for at least three days, for at least one 
 a delivery device (Fig. 3, #300) configured to insert (See [0028] “pin 306 to force implant 232a or 232b through needle 216 and out of needle tip 218 so as to bury submucosally”) the bioresorbable implant in soft tissue (Fig. 3, #330) of a nasal cavity (#330 refers to turbinate tissue which is located in the nasal cavity).
With respect to claim 18, Medina discloses the delivery device (Fig. 3, #300) comprises an elongated shaft (Fig. 3, #306) having a distal end (See [0027] “the distal end of pin 306”) releasably coupled (the distal end of the elongated shaft and the proximal end of the implant are releasably coupled together because as insertion occurs the implant is buried into the target turbinate mucosal tissue while the distal end of the elongated shaft is not) to a proximal end ([0027] “the distal end of pin 306 may contact the proximal end of such implant”) of the bioresorbable implant (Fig. 3, #232a).
With regards to claim 19, Medina discloses the claimed invention of claim 18, and Medina further teaches that the bioresorbable implant (Fig. 2, #232a and [0024] “Implants 232a and 232b have one or more implant withdrawal-discouraging, mucosal tissue-engaging surface features along their length as discussed in more detail below.” Medina further discusses the withdrawal-discouraging, mucosal tissue-engaging surface features in [0035]) comprises a tip (See [0035] “sharpened (e.g. pointed)…proximal (insertion) end”) having a pointed shape (See [0035] “sharpened (e.g. pointed)…proximal (insertion) end”) configured to pierce and penetrate (See [0036] “stiff biodegradable matrix that will penetrate”) the soft tissue (Fig. 3, #303).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medina in view of Frigstad et al. (US 2014/0088347; hereinafter Frigstad).
With regards to claim 2, Medina discloses the claimed invention of claim 1, and Medina further discloses the one or more biodegradable polymers (See [0031] “biodegradable matrix (for example, a polymeric matrix)”) comprise a plurality of different biodegradable polymers (See [0032] “exemplary matrix polymers” and “derivatives…of any of the foregoing, and mixtures of any of the foregoing”), but Medina fails to explicitly disclose that the different biodegradable polymers have different degradation rates such that releasing the pharmaceutical composition comprises releasing the pharmaceutical composition at a plurality of release rates, which are different from each other. 
However, Frigstad teaches an implant having different biodegradable polymers with different degradation rates such that the releasing pharmaceutical composition comprises releasing the pharmaceutical composition at a plurality of release rates, which are different from each other (See [0034] “various embodiments of the invention can use copolymers and homopolymers to provide implants with portions having different rates of degradation”, [0038] “Faster degrading copolymers can be used in the outer layers...the outer therapeutic agent-containing layers 12 and 16…and a…homopolymer can be present in the modulating layers 13 and 16…or the inner therapeutic agent-containing layer 14.”, and [0043] “Release of the 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the implant of Medina such that the different biodegradable polymers have different degradation rates such that the releasing the pharmaceutical composition comprises releasing the pharmaceutical composition at a plurality of release rates, which are different from each other as taught by Frigstad. One of ordinary skill in the art would have been motivated to make this modification, in order to allow for tailoring of the times release of the agent (See [0035] of Frigstad).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medina in view of Gambale et al. (USPAT 6,447,522; hereinafter “Gambale”).
With regards to claim 20, the system of Medina substantially discloses the claimed invention of claim 16, Medina does teach that the bioresorbable implant (Fig. 2, #232a and [0024] “Implants 232a and 232b have one or more implant withdrawal-discouraging, mucosal tissue-engaging surface features along their length as discussed in more detail below.” Medina further discusses the withdrawal-discouraging, mucosal tissue-engaging surface features in [0035]) comprises a tube (See [0035] “The implant may…have a generally cylindrical…shape”) however, Medina fails to disclose that the bioresorbable implant comprises a tube having an 
Nonetheless, Gambale teaches an implant (Fig. 8, #8) comprises a tube (See Fig. 8, #8) having an interior bore (See Col. 9, lines 61-64 “the interior of an implant”), wherein the delivery device (Fig. 8, #90) comprises an elongated shaft (Fig. 8, #108) extending through (See Fig. 8) the interior bore of the implant.
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the bioresorbable implant from the system of Medina such that the implant has an interior bore, wherein the delivery device comprises an elongated shaft extending through the interior bore of the implant as taught by Gambale. One of ordinary skill in the art would have been motivated to make this modification, because it is prima facie obvious to modify both the implant and the elongated shaft of Medina such that the implant has an interior bore and the elongated shaft extends through the interior bore, as taught by Gambale. It is prima facie obvious because both systems disclosed by Medina and Gambale are drawn to the implantation of an implant by releasable engagement from a delivery device. Therefore, it would be prima facie obvious to modify Medina with the teachings of Gambale in order to obtain the predictable results of releasable engagement of the implant with the delivery device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sidman (USPAT 4,351,337) teaches an implant comprises a tube (Fig. 3, #12) having an interior bore (Fig. 3, #14). Sidman also teaches that this tubular shape is beneficial because the 
Ahern (USPAT - #6,620,170) teaches an implant (Fig. 16A, #2) comprises a tube (See Col. 16, lines 64-65 “a hollow or generally tubular implant device 2”) having an interior bore (See Col. 16 lines 64-65 “hollow or generally tubular” and Fig. 8, #6), wherein the delivery device (Fig. 16A, #140) comprises an elongated shaft (Fig. 16A, #152) extending through the interior bore of the implant (See Col. 16, lines 60-65 “The crinkle tube 152…comes into engagement and frictional contact with the interior surface of a hollow or generally tubular implant device 2 placed over it”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783